 
 

CareView Communications, Inc. 8-k [crvw-8k_011614.htm]

Exhibit 10.131

 

Execution Version

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD WITHOUT RESTRICTION PURSUANT TO
RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.

 

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON JANUARY 15, 2024 (THE “EXPIRATION DATE”).

 

No. __________

 

CareView Communications, Inc.

 

WARRANT TO PURCHASE 2,136,800 SHARES OF

 

COMMON STOCK, PAR VALUE $0.001 PER SHARE

 

For VALUE RECEIVED, HealthCor Hybrid Offshore Master Fund, L.P.
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant, from CareView Communications, Inc., a Nevada corporation (“Company”),
from and after January 16, 2014 and at any time not later than 5:00 P.M.,
Eastern time, on the Expiration Date (as defined above), at an exercise price
per share equal to $0.40 (the exercise price in effect being herein called the
“Warrant Price”), 2,136,800 shares (“Warrant Shares”) of the Company’s Common
Stock, par value $0.001 per share (“Common Stock”). The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as described herein. This Warrant is being
issued pursuant to the Note and Warrant Purchase Agreement, dated as of April
21, 2011, as previously amended on December 20, 2011, January 31, 2012, August
20, 2013, and January 16, 2014, and as the same may be amended and/or restated
from time to time (the “Purchase Agreement”), among the Company and the initial
holder of the Supplemental Company Warrants (as defined below). Capitalized
terms used herein have the respective meanings ascribed thereto in the Note and
Warrant and Purchase Agreement unless otherwise defined herein.

 

Section 1.            Registration. The Company shall maintain books for the
transfer and registration of the Warrant. Upon the initial issuance of this
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.

 

Section 2.            Transfers. As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption from such
registration. Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.

 

 

 

 

Section 3.            Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time from
and after January 16, 2014 and prior to its expiration upon surrender of the
Warrant, together with delivery of a duly executed Warrant exercise form, in the
form attached hereto as Appendix A (the “Exercise Agreement”) and payment by
cash, certified check or wire transfer of funds (or, in certain circumstances,
by cashless exercise as provided below) of the aggregate Warrant Price for that
number of Warrant Shares then being purchased, to the Company during normal
business hours on any business day at the Company’s principal executive offices
or such other office or agency of the Company as it may designate by notice to
the Warrantholder (such date, the “Exercise Date”). The Warrant Shares so
purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered. Execution and delivery of the Exercise Agreement with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares. On or before the first (1st) business
day following the Exercise Date, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Agreement (or Net
Issue Election Notice, if applicable, pursuant to Section 18) to the
Warrantholder and the Company’s transfer agent (the “Transfer Agent”).  On or
before the third (3rd) business day following the Exercise Date (the “Share
Delivery Date”), the Company shall (A) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Warrantholder, credit such aggregate
number of Warrant Shares to which the Warrantholder is entitled pursuant to such
exercise to the Warrantholder’s or its designee’s balance account with DTC
through its Deposit Withdrawal At Custodian system, or (B) if the Transfer Agent
is not participating in the DTC Fast Automated Securities Transfer Program,
issue and deliver by overnight courier to the address as specified in the
Exercise Agreement or Net Issue Election Notice, a certificate, registered in
the Company’s share register in the name of the Warrantholder or its designee,
for the number of shares of Common Stock to which the Warrantholder is entitled
pursuant to such exercise. The Company shall be responsible for all fees and
expenses of the Transfer Agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any.  Any certificates so delivered shall
be in such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder, as specified in the Exercise Agreement or Net
Issue Election Notice, if applicable. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates (or of crediting the
Warrantholder’s balance account with DTC), deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised. As used herein, “business
day” means a day, other than a Saturday or Sunday, on which banks in New York
City are open for the general transaction of business. Each exercise hereof
shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in Section 3 of the Purchase Agreement
are true and correct in all material respects with respect to the Warrantholder
as of the time of such exercise.

 

 

 

 

If (1) the Company shall fail for any reason or no reason to issue to the
Warrantholder within three (3) business days (such third business day, a
“Warrant Share Delivery Date”) of after the Exercise Date, in compliance with
the terms of this Section 3, a certificate for the number of Warrant Shares to
which the Warrantholder is entitled and register such shares on the Company’s
share register or to credit the Warrantholder’s balance account at DTC for such
number of Warrant Shares to which the Warrantholder is entitled upon the
exercise of this Warrant, and (2) on or after the Warrant Share Delivery Date,
the Warrantholder, or any third party on behalf of the Warrantholder or for the
Warrantholder’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Warrantholder
of shares issuable upon exercise that the Warrantholder anticipated receiving
from the Company (a “Buy-In”), then the Company shall pay in cash to the
Warrantholder (for costs incurred either directly by such Warrantholder or on
behalf of a third party) the amount by which the total purchase price paid for
Common Stock as a result of the Buy-In (including brokerage commissions, if any)
exceeds the proceeds received by such Warrantholder as a result of the sale to
which such Buy-In relates. The Warrantholder shall provide the Company written
notice indicating the amounts payable to the Warrantholder in respect of the
Buy-In.

 

Section 4.            Compliance with the Securities Act. Except as provided in
the Purchase Agreement, the Company may cause the legend set forth on the first
page of this Warrant to be set forth on each Warrant, and a similar legend on
any security issued or issuable upon exercise of this Warrant, unless counsel
for the Company is of the opinion as to any such security that such legend is
unnecessary.

 

Section 5.            Payment of Taxes. The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

 

Section 6.            Mutilated or Missing Warrants. In case this Warrant shall
be mutilated, lost, stolen, or destroyed, the Company shall issue in exchange
and substitution of and upon surrender and cancellation of the mutilated
Warrant, or in lieu of and substitution for the Warrant lost, stolen or
destroyed, a new Warrant of like tenor and for the purchase of a like number of
Warrant Shares, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction of the Warrant, and with respect to a
lost, stolen or destroyed Warrant, reasonable indemnity or bond with respect
thereto, if requested by the Company.

 

 

 

 

Section 7.            Reservation of Common Stock. The Company hereby represents
and warrants that there have been reserved, and the Company shall at all
applicable times keep reserved until issued (if necessary) as contemplated by
this Section 7, out of the authorized and unissued shares of Common Stock,
sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant. The Company agrees that all Warrant Shares issued
upon due exercise of this Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.

 

Section 8.            Adjustments. Subject and pursuant to the provisions of
this Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

 

(a)          If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.

 

 

 

 

(b)          If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of this Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.

 

(c)          In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on The NASDAQ Stock Market
or any other national stock exchange, the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date; (b) if the Common Stock is then quoted on a tiered marketplace of the OTC
Markets Group Inc. (the “Bulletin Board”) or a similar quotation system or
association, the closing sale price of one share of Common Stock on the Bulletin
Board or such other quotation system or association on the last trading day
prior to the Valuation Date or, if no such closing sale price is available, the
average of the high bid and the low asked price quoted thereon on the last
trading day prior to the Valuation Date; or (c) if the Common Stock is not then
listed on a national stock exchange or quoted on the Bulletin Board or such
other quotation system or association, the fair market value of one share of
Common Stock as of the Valuation Date, as determined in good faith by the Board
of Directors of the Company and the Warrantholder. If the Common Stock is not
then listed on a national securities exchange, the Bulletin Board or such other
quotation system or association, the Board of Directors of the Company shall
respond promptly, in writing, to an inquiry by the Warrantholder prior to the
exercise hereunder as to the fair market value of a share of Common Stock as
determined by the Board of Directors of the Company. In the event that the Board
of Directors of the Company and the Warrantholder are unable to agree upon the
fair market value in respect of subpart (c) of this paragraph, the Company and
the Warrantholder shall jointly select an appraiser, who is experienced in such
matters. The decision of such appraiser shall be final and conclusive, and the
cost of such appraiser shall be borne equally by the Company and the
Warrantholder. Such adjustment shall be made successively whenever such a
payment date is fixed.

 

 

 

 

(d)          An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

(e)          In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

 

(f)          [Intentionally Omitted.]

 

(g)          To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive. Whenever the Warrant Price is decreased
pursuant to the preceding sentence, the Company shall provide written notice
thereof to the Warrantholder at least five (5) days prior to the date the
decreased Warrant Price takes effect, and such notice shall state the decreased
Warrant Price and the period during which it will be in effect.

 

Section 9.            Fractional Interest. The Company shall not be required to
issue fractions of Warrant Shares upon the exercise of this Warrant. If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
share of Common Stock on the date of exercise.

 

Section 10.            Extension of Expiration Date. If the Company fails to
cause any Registration Statement covering Registrable Securities (as defined in
the Registration Rights Agreement) to be declared effective prior to the
applicable dates set forth therein, or if any of the events specified in Section
3(b) of the Registration Rights Agreement occurs, and the Blackout Period (as
defined in the Registration Rights Agreement) (whether alone, or in combination
with any other Blackout Period) continues for more than 60 days in any 12 month
period, or for more than a total of 90 days, then the Expiration Date of this
Warrant shall be extended one day for each day beyond the 60-day or 90-day
limits, as the case may be, that the Blackout Period continues.

 

 

 

 

Section 11.            Benefits. Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.

 

Section 12.            Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.

 

Section 13.            Identity of Transfer Agent. The Transfer Agent for the
Common Stock is Holladay Stock Transfer, Inc. Upon the appointment of any
subsequent transfer agent for the Common Stock or other shares of the Company’s
capital stock issuable upon the exercise of the rights of purchase represented
by the Warrant, the Company will mail to the Warrantholder a statement setting
forth the name and address of such transfer agent.

 

Section 14.            Notices. Unless otherwise provided, any notice required
or permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

 

If to the Company:

 

CareView Communications, Inc.
405 State Highway 121
Suite B-240 

Lewisville, TX 75067
Attention: Chief Executive Officer
Fax: (972) 403-7659

  

 

 

 



With a copy to:

 

Law Offices of Carl A. Generes 

4358 Shady Bend Drive 

Dallas, Texas 75244-7447 

Attn: Carl A. Generes 

Fax: (972) 715-5700

  

Section 15.            Registration Rights. The initial Warrantholder is
entitled to the benefit of certain registration rights with respect to the
shares of Common Stock issuable upon the exercise of this Warrant as provided in
the Registration Rights Agreement, and any subsequent Warrantholder may be
entitled to such rights.

 

Section 16.            Successors. All the covenants and provisions hereof by or
for the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and permitted assigns hereunder.

 

Section 17.            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of Delaware and the United States District Court for the
District of Delaware for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Warrant and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

 

 

Section 18.            Cashless Exercise. Notwithstanding any other provision
contained herein to the contrary, the Warrantholder may elect to receive,
without the payment by the Warrantholder of the aggregate Warrant Price in
respect of the shares of Common Stock to be acquired, shares of Common Stock of
equal value to the value of this Warrant, or any specified portion hereof, by
the surrender of this Warrant (or such portion of this Warrant being so
exercised) together with a Net Issue Election Notice, in the form annexed hereto
as Appendix B (the “Net Issue Election Notice”), duly executed, to the Company.
Thereupon, the Company shall issue to the Warrantholder such number of fully
paid, validly issued and nonassessable shares of Common Stock as is computed
using the following formula:

 

X = Y (A - B)

     A

 

where

 

X =          the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;

 

Y =          the total number of shares of Common Stock covered by this Warrant
for which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);

 

A =          the “Market Price” of one share of Common Stock as at the date the
net issue election is made; and

 

B =          the Warrant Price in effect under this Warrant at the time the net
issue election is made.

 

Section 19.            [Intentionally Omitted].

 

Section 20.            No Rights as Shareholder. Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
shareholder of the Company by virtue of its ownership of this Warrant.

 

Section 21.            Amendment; Waiver; Termination. This Warrant is one of a
series of Warrants of like tenor issued by the Company pursuant to Section 1.3
of the Purchase Agreement and initially covering an aggregate of up to four
million (4,000,000) shares of Common Stock (collectively, the “Supplemental
Company Warrants”). Any term of this Warrant may be amended or waived (including
the adjustment provisions included in Section 8 of this Warrant) and the Warrant
may be terminated upon the written consent of the Company and the holders of
Supplemental Company Warrants representing at least a majority of the number of
shares of Common Stock then subject to all outstanding Supplemental Company
Warrants; provided, that (x) any such amendment or waiver or termination must
apply to all Supplemental Company Warrants; and (y) except as provided in the
adjustment provisions of this Warrant, the number of Warrant Shares subject to
this Warrant, the Warrant Price and the Expiration Date may not be amended, and
the right to exercise this Warrant may not be altered or waived, without the
written consent of the Warrantholder.

 

 

 

 

Section 22.            Section Headings. The section headings in this Warrant
are for the convenience of the Company and the Warrantholder and in no way
alter, modify, amend, limit or restrict the provisions hereof.

 

[Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 16th day of January, 2014.

 

CAREVIEW COMMUNICATIONS, INC.     By: /s/ Steven G. Johnson Name: Steven G.
Johnson Title: President

 

 

 

 

APPENDIX A

CAREVIEW COMMUNICATIONS, INC.

WARRANT EXERCISE FORM

 

To Careview Communications, Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

 

              Name                       Address                                
  Federal Tax ID or Social Security No.  

 

and delivered by (certified mail to the above address, or        
(electronically (provide DWAC Instructions:___________________), or        
(other (specify): __________________________________________).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

 

 

 



Dated:   ,        

  

    Signature:               Note: The signature must correspond with        
the name of the Warrantholder as written         on the first page of the
Warrant in every         particular, without alteration or enlargement     Name
(please print)   or any change whatever, unless the Warrant         has been
assigned.                                             Address                  
                    Federal Identification or         Social Security No.      
            Assignee:                                          

 

 

 



 

APPENDIX B

 

CAREVIEW COMMUNICATIONS, INC.

 

NET ISSUE ELECTION NOTICE

 

To: CareView Communications, Inc.

 



Date:[_________________________]

  

The undersigned hereby elects under Section 18 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

 

        Signature               Name for Registration               Mailing
Address  

 

 



 